Title: From George Washington to William Pearce, 13 July 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce
                  Philadelphia July 13th 1794
               
               Your letter of the 9th, with the Reports of the preceeding week came to my hands yesterday.  I arrived in this City myself on Monday; made rather worse by my journey, and a wetting I got on the Road on Saturday; having travelled all day through a constant Rain.
               I am sorry to hear that the wet weather continues to throw your work backward—especially plowing—as I am sensible you have much of it to do, and all of it pressing to be done; for if the Buck wheat is not plowed in while it is in a green & succulent state, to have had it on the ground will prove an injury, instead of a benifit; because it is from the juices of this plant that the putrefaction & fermentation proceeds, & causes it to become a manure. If the plant therefore is suffered to stand until the straw gets dry & hard, it returns nothing to the earth, but on the contrary draws much from it. It is high time also that the Buck wheat, intended for Seed, was in the ground; as the usual time of sowing it in these parts for a crop, is from the first to the 15th of this month. These two things in addition to the necessary working of the Corn for the double purpose of keeping it clean, and preparing the ground for Wheat, will require all your skill & exertion—and I am well persuaded you will use both to the best advantage for my interest if all cannot, from wet weather, or other causes be accomplished in due season.
               It would be matter of regret if the Oats should have sustain’d injury from the weather we have had, or may have; as the Crop looked very promising when I left home. Begin to cut them early, standing in a few bundles, or sheafs together will ripen them without injury if they are not sufficiently so when cut.
               The Grass too, will, by this time, stand in need of the Scythes; and I hope all the Hay that can, will be made, and all spots (in the new meadows) not sufficiently covered—will be replenished abundantly with good seed, & scratched in with Harrows, or rakes with Iron teeth. It is much my wish to have the meadows well set with grass; and the sprouts from stumps, weeds and all other trash exterminated. These things cannot, I am sensible, be done in a moment, nor perhaps as soon as I wish, or expect them: but to set about them vigorously, is the only sure means
                  
                  of accomplishing them. So much meadow ground as I have, & can make, may, I am certain be turned to considerable profit. Captn Conway of Alexanda, from a small spot of ground near the Town, sells I am told four hundred pounds worth of Hay annually.
               I wish you not to mistake my meaning about the Lots in the mill swamp—Putting them in Corn, was not for the sake of the Crop of this article they would bring; but for the purpose of cleansing and preparing them for grass; if therefore you repeat them in the parts that do not stand in need of such cleansing, you will exhaust the soil & render it unfit for the primary object I have in view for them—viz.—Meadow, which I repeat, and am particular in doing so, that you may have a full & comprehensive understanding of my plan.  The low, and wet parts of these lots it is, that have not, & I am persuaded could not, last spring, be prepared for Corn, that I would have put into, & continued in this Crop until it is sufficiently reclaimed, & rendered fit for grass; whilst the older parts of them which do not stand in need of this cleansing may be sowed with grass-seeds as soon as you have it in your power to do it without exhausting it more by tillage. Some part of the present mowing ground, particularly from the bridge leading to McKoys house, up to the Wheat enclosure, ought, when the Meadows below, & at Union Farm are in good mowing order, & well set with grass, to be broke up & put in something that will destroy the coarse & sour grass which grows therein—being first sufficiently drain’d—and all the low part of the field above it, which was in Wheat, produced exceeding fine Timothy before it got foul, which was the cause of my putting it in Corn and then laying it, or intending to lay it to grass again; which, if not taken, as I understood to be the case, I would have well set with it as soon as you can. In a word, and to be short on the article of grass-grounds, my wish is, to lay all down to it, for common meadow, that will produce Hay to any advantage (as Hay either for feeding or selling is profitable) but then, my wish also is to compleat as I go; by this I mean that I had rather have one lot or acre laid to grass in perfect order (smooth for the scythe & free from trash of every kind) than two lots or acres incommoded by stumps, sprouts from stumps, Briers, or other things wch serve to spoil the cutting, and to injure the Hay when made; and of course the Sale. Those parts of the large meadow
                  
                  inclosure at Union farm which were in the drilled Wheat have laid to grass as soon as you are able, that there may be no bald, or naked places within it.
               I am sensible that I express my wishes faster than they can be accomplished—but by keeping them steadily in view you will fulfill them as fast as time and seasons will permit; and this is all I can expect or do desire. But in order that my directions, when given, may not escape you, read my letters over frequently; or take from them at the time they are received such parts by way of Memorandum to refresh your memory occasionally, as are necessary.
               It is my wish & desire that every thing requisite for my house in Alexandria, may be done without delay; that Mrs Fanny Washington may remove to it as soon as she pleases. Besides paving the Cellars, & laying a floor in one end of the Stable she proposed to have some place railed up, or done up, in some other manner, higher than usual to secure her Wood from being pilfered, This you may cause to be done.  The floors want to be smoothed over with a plane & the painting made good, after which I know of nothing to hinder her going into it for it can be papered as well after, as before she goes into it.
               I observed the Hearth below in that House & it might be the same above, was of brick & badly laid. Get Mr Oneill to prepare slabs in one or two pieces, according to the size of the Stone, from the quarry he is working at Mount Vernon, to replace the brick & let them be bordered as usual by mitreed pieces of Wood for the flooring Plank to butt against instead of running the end of the plank up to the Brick or Stone as is the case there I perceive.
               If any Butter has been made in the neck (that is at River farm) or else where to spare, let her have it, or part of it when she removes; & send her up a boat load of Wood also to begin with. but this is not be continued—or to be looked for as a matter of course.
               I mentioned to Mr Oneill & I believe before you—that an account of all the Stone that went from my Quarry was to be regularly kept, that I might know how to settle for it hereafter—and although I have no reason to suspect that he would render an unfair, or short account of it, common prudence requires that you should see it measured before it goes from the Quarry; and
                  
                  this is easily done as it is always perched for this purpose desire him therefore, whenever he is about to send any away to give you notice thereof that you may step down, measure, & charge it to him, or the person for whose use it is quarried.
               I either misunderstood Peter, or he told me that several of the Mules wch are returned in the Mansion house Report, & which I did not intend should be used without previously communicating the matter to me, has actually been put to the Plough; although no longer ago than last October I supplied every Farm with a compleat set of Plow beasts (Horses or Mules). If the Mules are to be taken in this manner, I shall never raise them to be of any value—for to take them at two or three years old & work them until they can hardly walk alone, is ruining them to all intents and purposes, & I desire a stop may be put to the practice. Especially as I see no prospect of keeping up my Stock of them, notwithstanding the immense expence I have run myself to in providing Mares for the purpose of breeding them. From Peter also I was told (but this might be by way of excuse for his own neglect in not attending properly to them in the covering season) that almost all the Mares had slunk their foals; and he mentioned an instance of this happening to a valuable Mare sent from the Mansion house to Dogue run, & rid by McKoy into the forest, doing it the night he quitted her back. My hurry the morning I left home (for it was just before that I received this information upon enquiring what prospect I had for Colts this year) prevented my mentioning the matter to you. Night rides, & treading Wheat will forever deprive me of Foals. But a few years ago I bought, and sent from Lancaster and other places in this State &ca, 27 large Mares for the sole purpose of breeding mules—never intending that one of them should be put to work—having in the year 1789 before I left home for New York, compleatly stocked all my farms work horses, and left many Mares besides for breeding. Since that period (not more than five years) it has taken all the surplus of the old stock, just mentioned—the 27 Mares bought for breeding, & for no other purpose, and all the Mules (for at that time there was not one in use) to supply the dificiencies which have been occasioned by the rascally treatment I have experienced from my Overseers; & the want of attention in my Managers, during my absence from home since the period of 1789 above mentioned. This I know,
                  
                  does not apply to you, and it is only mentioned to shew in what manner I have been abused, and how necessary it is that you should guard me against the like in future.
               Unless you are able to accomplish the business without, Sarah had better I conceive (after your grain & Hay harvests are over) be brought to the House again, until you see your way perfectly clear to get all the articles of clothing for the Negroes, ready in due season.
               Mr Lund Washington’s receipt for the five hundred pounds came safe to my hands.
               I hear with concern, but not unexpectedly, of the illness of your eldest daughter. That she could not without a change for the better survive the indispos[it]ion with which she has been afflicted, long, was the opinion of all who saw her; and, in a degree, I presume must have been your own. So far then you must be prepared for the unfortunate event; and ’tho nature, at so awful a trial, must shrink for a time, reason & reflection will produce resignation to a decree, against which there is no controal.
               It is but justice to acknowledge to you, that so far as I was able, from the hurt which confined me whilst I was at Mount Vernon, to look into my business, I was well satisfied with your conduct, and I am persuaded I shall have no cause to complain of it in future. Good judgment & experimental knowledge properly exerted, never can when accompanied with integrity and zeal, go wrong. These qualifications you have the character of possessing, and I place confidence therein. My favorite objects, as I have often repeated to you, are to recover my land from the gullied & exhausted state into which it has been unfortunately thrown for some years back. To lay down all the low & swampy lands to grass & be it little or much, to do it well. To have Clover lots sufficient for Soiling Work horses and Cattle, & for other purposes. To substitute as fast as possible hedges & live fences in place of dead ones, and of any thing that will make them. To be attentive to my stock of all Species & descriptions, taking care to improve & increase them to the full extent of your pasturage, beyond which although you might raise food for their winter support, it would be folly to go—and lastly, to look as much as possible into the little, as well as the greater concerns of the farms; for more is wasted & lost from an omission in not doing the first than
                  
                  any one is aware of, when they examine the agregate amount of Trifles. To improve also every thing into manure that will make it—is among the considerations to be attended to. I remain Your friend & well wisher
               
                  Go: Washington
               
               
                  P.S. Mrs Washington desires you will send her by the first Vessel to this place one dozn of the best Hams, and half a dozn midlings of Bacon. Weigh the whole and send me the Account of it.
               
               
                  G.W.
               
            